FOTI, J.
The plaintiff1 appeals from the judgment rendered in favor of the defendant following the trial court’s acceptance of the fact finder’s report over the plaintiffs objection. We affirm the judgment of the trial court.
This action was commenced by the plaintiff against the defendant, an attorney, for recovery of prior grants of public assistance, pursuant to the program of Aid *831to Families with Dependent Children. The complaint claims that the defendant violated the plaintiffs statutory lien rights to the proceeds of a cause of action of a parent of a beneficiary of assistance. The plaintiff predicates the action on the provisions of General Statutes §§ 17b-93 and 17b-94.2 The matter was heard by a fact finder who recommended that judgment be rendered in favor of the defendant.
There is no dispute about the essential facts. The defendant represented a client in a personal injury action arising from an automobile accident, brought against another individual and the state. On July 14, 1992, the plaintiff notified the defendant of its statutory lien without specifying the amount. The letter, after citing the appropriate statutes, directed the defendant that, upon settlement or other recovery, he was immediately to send a letter to the plaintiff requesting a final statement of the state’s claim. The letter further indicated that if a final statement was not sent within thirty days of that request, the defendant would be free to release the full proceeds. On September 4,1992, following settlement of the matter, the defendant sent a one line letter to the plaintiff stating: “Please provide me with the amount of the State’s lien.”
*832On October 3,1992, forty days after sending the letter and not having received a response, the defendant disbursed the balance of the settlement proceedings.
The fact finder concluded that the defendant had complied with the statute in disbursing the proceeds of the settlement, not having been informed of the amount of the claimed lien within thirty days of the plaintiffs having received written request of the amount of such lien.
The primary issue on appeal is whether the trial court properly concluded that the defendant’s letter complied with § 17b-94. The plaintiff argues that the letter was an insufficient request because it failed to mention that the case had been settled, or even to request a “final” amount of the hen. The plaintiff acknowledges that the statute does not expressly require a notification of settlement in order to trigger the thirty day response time, but argues that the obligation to do so is necessarily implied therein.
“In construing any statute, we seek to ascertain and give effect to the apparent intent of the legislature. . . . It is an axiom of statutory construction that legislative intent is to be determined by an analysis of the language actually used in the legislation. . . . [W]hen the language of a statute is plain and unambiguous, we need look no further than the words themselves because we assume that the language expresses the legislature’s intent. . . .” (Citations omitted; internal quotation marks omitted.) Dos Santos v. F. D. Rich Construction, Inc., 233 Conn. 14, 20, 658 A.2d 83 (1995). We look to the legislative history of a statute only if it is ambiguous. Sanzone v. Board of Police Commissioners, 219 Conn. 179, 187, 592 A.2d 912 (1991). A statute does not become ambiguous because the parties argue its meaning differently. Ford v. Blue Cross & Blue Shield of Connecticut, Inc., 216 Conn. 40, 63, 578 A.2d 1054 (1990). The legisla*833tive intent is to be found, not in what the legislature intended to say, but in the meaning of what it did say. Lees v. Middlesex Ins. Co., 219 Conn. 644, 652, 594 A.2d 952 (1991). We must construe a statute without reference to whether we feel that it might be improved by adding to it or interpreting it differently. See Emergency Medical Services Commission v. Freedom of Information Commission, 19 Conn. App. 352, 355, 561 A.2d 981 (1989). It is our duty to apply the law, not to make it. Murray v. Lopes, 205 Conn. 27, 34, 529 A.2d 1302 (1987).
Section 17b-94 provides that “if, after settlement of the cause of action the commissioner . . . does not inform the attorney ... of the amount of the lien which is to be paid . . . within thirty days of receipt of written request . . . for such information, [the] attorney may distribute [the] proceeds . . . .” The language of the statute is clear and unambiguous. We, therefore, assume that it expresses the intention of the legislature and we need inquire no further. Lockwood v. Professional Wheelchair Transportation, Inc., 37 Conn. App. 85, 93, 654 A.2d 1252, cert. denied, 233 Conn. 902, 657 A.2d 641 (1995).
The plaintiff argues that the construction of a statute by the agency charged with its enforcement is entitled to considerable deference. While that may ordinarily be so, where an administrative interpretation leads to a result that is contrary to the plain language of the statute, we will ascertain and give effect to the apparent intent of the legislature. State v. Blasko, 202 Conn. 541, 553, 522 A.2d 753 (1987). Our determination is that the statutory language yields a plain and unambiguous resolution, and we need inquire no further. State v. Mattioli, 210 Conn. 573, 576, 556 A.2d 584 (1989).
The Uniform Administrative Procedure Act (UAPA), General Statutes § 4-166 et seq., prescribes a statutory method for the adoption, amendment or repeal of any *834regulation. The UAPA procedures for the adoption of regulations are intended to govern that part of the administrative process that resembles a legislature’s enactment of a statute. The plaintiff, as an administrative agency, has the power to adopt regulations to carry into effect the will of the legislature as expressed by the statute. See Salmon Brook Convalescent Home, Inc. v. Commission on Hospitals & Health Care, 177 Conn. 356, 361-63, 417 A.2d 358 (1979). The plaintiff does not claim to have adopted any regulations in this regard. Of course, when a statute and a regulation conflict, the statute must prevail. Yanni v. DelPonte, 31 Conn. App. 350, 357, 624 A.2d 1175 (1993); see also Austin v. Housing Authority, 143 Conn. 338, 348-49, 122 A.2d 399 (1956).
Further, while we recognize that the action of a defendant in disbursing the funds in disregard of the state’s hen constitutes a conversion for which the state is entitled to damages; State v. Angelo, 39 Conn. App. 709, 713, 667 A.2d 81 (1995); and that conversion is a tort; Maroun v. Tarro, 35 Conn. App. 391, 396, 646 A.2d 251, cert. denied, 231 Conn. 926, 648 A.2d 164 (1994); we also recognize that the punitive nature3 of the action against the defendant requires a strict interpretation of the statute. The statute’s clear language directs the attorney to request the amount of the lien and nothing more. We assume, therefore, that the language expresses the legislature’s intent. Continental Ins. Co. v. Cebe-Habersky, 214 Conn. 209, 213, 571 A.2d 104 (1990).
The plaintiff also claims that the trial court should not have accepted the fact finder’s report in that material and probative evidence as to the agency’s interpreta*835tion of § 17b-94 was excluded along with the practical reasons for such inteipretation. Our review of the record shows the claim to be without merit because the statute is unambiguous.
The judgment is affirmed.
In this opinion SPALLONE, J., concurred.

 The plaintiff is the state, acting by and through R. Michael Dunn, commissioner of administrative services.


 General Statutes §§ 17b-93 and 17b-94 were formerly General Statutes (Rev. to 1993) §§ 17-83e and 17-83f. Although this action was commenced prior to recodification, the parties have employed the current statutory citations, as will we.
General Statutes § 17b-93 (a) provides in relevant part: “[T]he parents of an aid to dependent children beneficiary shall be liable to repay, subject to the provisions of section 17b-94, to the state the full amount of any such aid paid to or in behalf of either parent, his spouse, and his child or children. . . .”
General Statutes § 17b-94 (a) provides in relevant part: “[I]f, after settlement of the cause of action, or judgment thereon, the commissioner of administrative services does not inform the attorney for the beneficiary of the amount of the lien which is to be paid to the commissioner of administrative services within thirty days of receipt of the written request of such attorney for such information, such attorney may distribute such proceeds to such beneficiary and shall not be liable for any loss the state may sustain thereby.”


 We perceive the action to be punitive in nature because it creates the personal liability of the attorney for funds that he may have distributed to his client.